Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-19 are allowed.
The following is an examiner's statement of reasons for allowance: The independent claims (1 and 10) claim a method for mapping cookies from third party advertisement providers on websites where a demand side platform is bidding on advertisement space utilizing the sending of a response to the customer's browser indicating that the customer viewing a web page on which the DSP server is bidding on advertisement space that and that the customer is a candidate for a targeted advertisement based on key lifestyle indicators assigned to a unique ID for the customer by the third party advertisement presenter.
Williams (Pub. #: US 2011/0246298 A1) discloses a demand side platform (DSP) that maps profiles between advertisers and advertising bidding networks. Williams further discloses disparate advertisement parties mapped via the use of cookies. Williams does not appear to teach the step of sending a response to the customer's browser indicating that the customer viewing a web page on which the DSP server is bidding on advertisement space that and that the customer is a candidate for a targeted advertisement based on key lifestyle indicators assigned to a unique ID for the customer by the third party advertisement presenter which is then utilized to deliver an advertisement subsequent to the DSP purchasing the advertisement space.
The independent claims comply with 35 U.S.C. § 101. The claims are directed towards a specific use of cookies in a browser that links disparate systems in an effort to improve the quality of advertisements presented to a user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621